11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Danny Diaz
            Appellant
Vs.                  No. 11-05-00125-CV -- Appeal from Dallas County
Jeffrey G. Bishop et al
            Appellees
 
            In a written order dated June 30, 2005, this court directed Danny Diaz to file his brief in this
court on or before August 1, 2005.  Diaz was instructed that failure to file his brief could result in
the dismissal of his appeal.  As of this date, there has been no response to our June 30 order.
            Therefore, the appeal is dismissed for want of prosecution.  TEX.R.APP.P. 38.8.
 
                                                                                    PER CURIAM
 
August 18, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Wright, J., and McCall, J.